DISMISS and Opinion Filed December 6, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00747-CV

                      RICHARD MCKINNEY, Appellant
                                  V.
                       FRANCISCO COREAS, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-02339-D

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated August 30, 2021, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal.   Also by postcard dated August 30, 2021, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated November 5, 2021, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification that he (1)

had either paid for or made arrangements to pay for the record, or (2) is entitled to

proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant

has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE


210747F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RICHARD MCKINNEY, Appellant                  On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-21-00747-CV          V.               Trial Court Cause No. CC-18-02339-
                                             D.
FRANCISCO COREAS, Appellee                   Opinion delivered by Justice
                                             Schenck. Justices Osborne and
                                             Partida-Kipness participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee FRANCISCO COREAS recover his costs of
this appeal from appellant RICHARD MCKINNEY.


Judgment entered December 6, 2021




                                       –3–